Citation Nr: 9900883	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, claimed as bilateral hearing loss disability and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1943 
to January 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
a bilateral hearing loss disability and tinnitus as the 
result of a head injury.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his tank ran over a 
mine and the ensuing blast caused him to sustain a head 
injury which now causes a hearing loss disability and 
tinnitus.  The veterans representative has joined in these 
contentions. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a bilateral hearing loss disability and 
tinnitus.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veterans available service medical records do not 
contain any complaints, findings, or diagnosis of a bilateral 
hearing loss disability or tinnitus nor is there evidence of 
a head injury during service.

3.  A bilateral hearing loss disability and tinnitus were not 
established until many years after service and have not been 
shown by competent evidence to be related to service or to 
any occurrence or event therein.


CONCLUSION OF LAW

Neither a bilateral hearing loss disability nor tinnitus as a 
result of a head injury were incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  His evidentiary assertions have been 
presumed credible for this determination.  Further, he has 
not alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

The Board is mindful that in a case, such as this one where 
some service medical records may have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

Review of the claims folder, reveals that several attempts 
have been made to obtain service medical records.  Some 
records are on file, including a physical examination 
conducted at the time of service separation.  There appear to 
be no other available records.  The available records, and 
the findings therein, will be set forth below as required for 
clarity.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a bilateral 
hearing loss disability or tinnitus or head injury.  The 
January 1946 separation examination report demonstrates that 
a hearing test of the spoken voice was 15/15 and there was no 
disease or defect noted.  In addition, there is no indication 
of any inservice history of a hearing loss or tinnitus or 
head injury.  It is further noted that separation 
administrative documents contain no indications of any wounds 
received in action.  Moreover, there is no history of head 
trauma, ringing in the ears, or hearing loss noted on the 
separation physical examination form.

As noted above, it appears that at least some of the 
veterans service medical records may have been destroyed in 
the accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  However, service medical records currently 
associated with the claims file include enlistment and 
separation examinations (both showing signs of minor fire 
damage) plus clinical records from September 1944 and dental 
records from August 1945 (showing no fire damage).  The Board 
notes that an attempt was made to obtain records from the 
NPRC but no additional records were available.  Morning 
reports reportedly were searched, and did not reveal findings 
referring the veteran.

Post service medical records are negative for a bilateral 
hearing loss disability until June 1996.  At that time, he 
reported frontal headaches, ear ringing, and decreased 
hearing of one years duration.  A CAT scan of the head was 
normal.  In August 1996, he filed a claim for a head injury 
due to mine explosion and hearing loss secondary to the head 
injury.  In support of his claim, he submitted a private 
audiological evaluation dated in October 1996.  Although the 
report was not interpreted, it appeared to show a bilateral 
hearing loss disability in all frequencies.  This appears to 
be the first objectively confirmed clinical report of a 
hearing loss disability noted.

In May 1997, the RO denied entitlement to service connection 
for head injury, hearing loss, and tinnitus on the basis that 
the claims were not well grounded.  Subsequently, his wife 
submitted a statement to the effect that since their marriage 
(in November 1946), the veteran had headaches and bells 
ringing in his ears and had to turn the television and radio 
up so he could hear them.  Another private audiogram dated in 
November 1997 was associated with the file which showed 
moderate sloping to a profound sensorineural hearing loss 
bilaterally.  Hearing aids were recommended.

At a personal hearing in January 1998, the veteran testified 
that he was a gunner on a tank and hit his head when the tank 
ran over a mine.  He related that he was taken to a field 
hospital and pulled his gun on the doctor who was examining 
him because he was twisting his neck and it hurt.  After the 
injury, he related that he had spells of bells going off, 
which still occurred.  He stated that he was returned to duty 
but had had trouble with his hearing since separation and 
never did anything about it and denied any further injury to 
his ears.  He related that he was examined at the VA hospital 
and told that he had an irregular heartbeat and the doctor 
looked in his ears and down his throat but he had not heard 
from him since.  He could not recall when he had been seen at 
the VA hospital but was reminded that it was in 1996.  He 
denied ever seeking treatment prior to that time because he 
could not afford it.  He had worked as a foreman where they 
make air conditioning equipment but was in an office all the 
time and not exposed to noise.  He remarked that he had taken 
two hearing tests and could not hear if there were a lot of 
people in a room.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veterans current bilateral hearing loss disability and 
tinnitus were not present during service or to head injury 
therein.  Importantly, service medical records are negative 
for treatment for a hearing loss disability or any ear or 
head trauma symptomatology.  Further, the veteran has 
maintained that he was treated in a field hospital and unless 
you had a broken bone or major injuries, treatment records 
were not maintained.  However, this is not supported by the 
service medical records in evidence.  Specifically, the 
clinical records associated with the file dated in September 
1944 show treatment for fever of unknown origin and 
nasopharyngitis, and appear to have been received in a field 
hospital.  The service medical records also show treatment 
for routine dental work.  Thus, the Board is not persuaded by 
the contention that the veteran was treated but no records 
were kept.  Because the evidence fails to show a bilateral 
hearing loss disability or tinnitus, or head injury, during 
service, his subsequent manifestation of a bilateral hearing 
loss disability and tinnitus cannot be said to be service 
connected.  None of the competent medical evidence on file 
establishes or suggests a relationship between any event in 
service and the current tinnitus and hearing loss.

Even assuming, for the sake of argument, that the veteran 
experienced some hearing loss and tinnitus in service as a 
result of the injury, he has failed to demonstrate continuity 
of symptoms sufficient to support of claim of entitlement to 
service connection for a bilateral hearing loss disability or 
for tinnitus.  As previously noted, the in-service separation 
examination was negative and he did not develop any symptoms, 
as identified by medical records, until 1996, at the 
earliest.  Thus, the approximate 50 year gap between 
separation from service and the first mention of hearing loss 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  
This is further supported by the record as evidenced by the 
fact that when the veteran first sought treatment, he 
reported a one year history of headaches, tinnitus, and 
diminished hearing.  Such reported history was given in 
conjunction with necessary medical treatment, and is 
therefore highly probative.  

The Board has also considered the statement from Leslie L. 
Baker, M.D. to the veterans service representative dated in 
February 1998, to the effect that the veteran sustained some 
noise trauma in service and that his current sensorineural 
hearing loss was directly related to that acoustic trauma.  
However, to the extent the private treating physicians 
opinion is based on history provided by the veteran, it is 
not probative.  Specifically, the Board is not obligated to 
accept medical opinions premised on the veterans recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Further, a physicians opinion based on the 
veterans layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, has been found to be no better than the 
veterans bare contentions.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Thus, the Board finds that the statement written to the 
veterans service representative, after the claim had been 
filed, and based on the veterans recitation of the facts 
without supportive corroborating evidence is not sufficient, 
in and of itself, to establish entitlement to service 
connection.

Finally, the Board has also considered the veterans and his 
wifes statements that he has had a bilateral hearing loss 
disability and tinnitus since separation from service.  
Although their statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Their assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a bilateral hearing loss 
disability or tinnitus.  They lack the medical expertise to 
offer an opinion as to the existence of a bilateral hearing 
loss disability, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a bilateral hearing 
loss disability or tinnitus as a residual of a head injury.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veterans bilateral hearing loss disability and tinnitus 
were incurred in or aggravated by service.  Clearly, the 
preponderance of the evidence is against the claim.  Thus, 
the Board concludes that the veterans claim for service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability and tinnitus as the residual of a head injury 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
